Citation Nr: 0100577	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  96-48 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
thoraco-lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1986.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  By 
rating actions in May 1990 and November 1991, the RO denied 
the veteran's claim for service connection for a back 
disability.  Based on the receipt of additional evidence, in 
an April 1993 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
evaluation effective August 1989.  The veteran disagreed with 
the assigned rating.  In August 1997, a hearing officer 
granted service connection for a thoracic spine condition and 
associated the disability with the service-connected 
lumbosacral strain.  The hearing officer continued the 10 
percent rating for the thoraco-lumbosacral strain.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's back disability is manifested by no more 
than slight limitation of motion, with no objective evidence 
of pain or weakness.  

3.  There is no clinical evidence of muscle spasm.


CONCLUSION OF LAW

A rating in excess of 10 percent for thoraco-lumbosacral 
strain is denied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The service medical records disclosed that the veteran was 
seen in April 1980 for complaints of back pain.  No findings 
were listed.  He had complaints of low back pain of two 
months duration in October 1985.  There was no radiation.  An 
examination of the back revealed right paravertebral and 
lumbosacral strain.  There was full range of motion.  The 
impression was lumbosacral strain, secondary to mechanical 
strain.  The spine was evaluated as normal on the separation 
examination in February 1986.

On VA orthopedic examination in February 1990, the veteran 
walked without a limp.  There were no findings specific to 
the back.

The veteran was afforded an examination by the VA in August 
1991.  He related that he had injured his back in service.  
An examination showed that he stood erect with a slight 
pelvic tilt.  He was able to walk on his heels and tiptoes.  
His gait was normal.  He flexed forward to 110 degrees and 
extended to 60 degrees.  Lateral bending was to 60 degrees 
bilaterally.  Straight leg raising was to 55 degrees on each 
side.  There was no weakness.  Reflexes were normal.  The 
diagnoses were recurrent mild supraspinatus tendonitis, 
bilateral and recurrent low back pain with normal 
neurological examination.

The veteran underwent a VA examination of the spine in 
January 1993.  He was not on medication for his back 
problems.  Examination revealed no deformities of the back.  
Forward flexion was to 80 degrees, extension backwards was to 
30 degrees, lateral flexion was to 30 degrees bilaterally, 
and rotation was to 40 degrees bilaterally.  Motor strength, 
sensation, and reflexes were normal.  An X-ray of the lumbar 
spine revealed borderline narrowing of the L5-S1 
intervertebral disc space.  The diagnosis was lumbosacral 
strain.  The examiner did not feel that the veteran was in 
any great degree of pain at that time.

The veteran was also examined by the VA in February 1993.  He 
stated that his back pain had been bothering him for five to 
seven years, and that it had gotten worse in the last six 
months.  There was no radiation or paresthesias.  On 
examination, the veteran walked well and there was no limp.  
Forward flexion was to 110 degrees, extension was to 30 
degrees, lateral flexion was to 40 degrees bilaterally, and 
rotation was to 60 degrees.  The veteran complained of pain 
on extension only.  There was no atrophy of the muscles.  
Straight leg raising in both sitting and supine positions was 
to 90 degrees without back or leg pain.  Sensation was normal 
in the lower extremities and in the saddle area of the back.  
The examiner stated that that the veteran had a backache that 
was muscular in origin.  There was no sign of nerve root 
irritation.  

The veteran was seen by a private chiropractor in October 
1996 with a history of lumbalgia.

A VA examination of the joints was conducted in December 
1996.  The veteran related that he had experienced trouble 
with his low back for a long time, but that it had become 
worse since his last evaluation.  The pain was aggravated by 
prolonged sitting, bending, repetitive motions of the back, 
and lifting heavy objects.  On a scale of 1 to 10, his usual 
pain was about 5, but if he did any sitting for long periods 
of time, it would be 9.  Walking was less difficult than 
sitting.  He was taking Motrin and occasionally Demerol.  
Examination revealed that flexion of the back was to 70 
degrees, extension backwards was to 30 degrees, lateral 
flexion was to 30 degrees bilaterally, and rotation was to 30 
degrees bilaterally.  There was no loss of range of motion 
against resistance or repetitive motions and no 
incoordination.  Neurological examination showed normal motor 
strength, reflexes, and sensation.  The diagnosis was 
lumbosacral strain/sprain, chronic, relapsing, and recurring.  
The examiner commented that X-rays were consistent with this 
diagnosis. 

The veteran was afforded a VA examination of the spine in 
December 1996.  He stated that he was taking no medication 
for the intermittent pain in the upper and lower back.  This 
pain occurred mostly when he drove for two to three hours.  
He could not tolerate lying down on his back; he had to be on 
his side.  The pain was located at the midline of the upper 
back between the shoulder blades and at the middle of the 
lower back.  An examination disclosed no local tenderness, 
muscle spasm in the upper or lower back, postural 
abnormalities, fixed deformities, or atrophy of the upper and 
lower back.  Range of motion testing revealed forward flexion 
to 100 degrees, backward extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and rotation to 70 degrees 
bilaterally.  The veteran had pain only at the end of the 
range of motion on forward flexion and left lateral flexion.  
There was no decrease in the range of motion upon repetitive 
motions and motions against resistance.  There was no 
incoordination of motion.  There was no objective evidence of 
pain on motion.  No neurological deficiencies were noted.  
There was no weakness.  Straight leg raising was negative 
bilaterally.  The examiner noted that he reviewed the prior 
X-ray reports.  The diagnosis was recurrent upper and lower 
back pain, with no disease identified.  

The veteran testified at a hearing at the RO in April 1997.  
He related that he had constant pain and stiffness of his 
back.  He noted that his pain was exacerbated by sitting.  He 
argued that his back was in flare-up mode seven months of the 
year.  

The veteran was afforded an orthopedic examination by the VA 
in June 1997.  He complained of thoracic and low back pain.  
The veteran described the back pain as being something in the 
back that came through to the chest and took his breath away.  
On examination, there was no postural abnormality and no 
fixed deformity.  The veteran walked well on his heels and 
toes and had difficulty squatting.  There was midline 
tenderness in the entire spine from T8 down to the L3.  There 
was no tenderness in the lumbosacral area.  On range of 
motion testing, forward flexion was to 110 degrees, backward 
extension was to 40 degrees, lateral flexion was to 30 
degrees bilaterally, and rotation was to 50 degrees 
bilaterally.  The veteran complained that tilting to the left 
produced some pain, but tilting to the right did not.  The 
examiner noted that, on repeated tilting, the veteran was 
inconsistent about reporting pain and that he did not flinch 
or cringe with the tilting.  Neurological evaluation was 
completely normal.  Straight leg raising in the sitting 
position was to 90 degrees, and there was no back or leg 
pain.  In the supine position, the veteran complained of back 
pain with straight leg raising to 90 degrees.  However, the 
examiner explained that further evaluation showed that the 
straight leg testing was not positive.  Bent leg raising did 
not produce any back pain.  

The diagnosis was lumbar and thoracic spine muscular 
pain/strain, with no evidence of nerve root irritation.  The 
examiner commented that he found the functional impairment 
was much less than the veteran would have him believe.  The 
subjective complaints were much more than the objective 
findings.  He added that he found no limitation of motion, 
painful motion, fatigability, weakness or incoordination. The 
veteran complained of flare-ups of pain and that he had so 
much pain that he had difficulty holding a job.  The examiner 
stated that he thought these complaints were somewhat 
exaggerated.  It was also noted that the examiner concurred 
with the conclusions reached during the December 1996 
examinations.    

VA outpatient treatment records dated from 1997 to 1999 have 
been associated with the claims folder.  In September 1997, 
the veteran reported having ten episodes of severe low back 
pain that radiated across his chest at the T4 level.  The 
episodes occurred when he was driving a truck and had 
prevented him from performing his job as a truck driver since 
April 1997.  Physical examination was negative.  The 
assessment was mild thoracic-lumbar scoliosis and mechanical 
low back pain.  

In January 1998, the veteran reported a one-year history of 
intermittent mid-thoracic pain while driving.  The symptoms 
lasted about one week and then resolved.  He also had 
constant low back pain that waxed and waned depending on his 
activity.  He did not take any medications for relief of his 
symptoms.  On examination, there was mild thoracic 
dextroscoliosis.  Otherwise, there was no evidence of spasm, 
tenderness, limitation of motion, pain on motion, or positive 
straight leg raising.  The assessment was history consistent 
with intermittent thoracic musculature spasm and possible 
lumbar stenosis.  

The veteran was seen at VA in August 1999 and reported that 
he continued to have chronic low back pain, with no change in 
his symptoms.  Mild scoliosis was noted on examination.  The 
veteran was able to bend, flex and twist from side to side.  
The assessment was chronic complaint of low back pain.  A 
computed tomography scan of the lumbar spine performed in 
August 1999 showed degenerative disc disease of L5-S1.    

The veteran was afforded another VA examination of the spine 
in December 1999.  On examination, he walked with a limp 
favoring the left lower extremity.  He could not walk on his 
heels and toes.  There was tenderness over the lumbosacral 
spine and both sacroiliac areas.  Range of motion testing 
revealed 90 degrees of forward flexion, 30 degrees of 
backward extension, 40 degrees of right lateral flexion, 35 
degrees of left lateral flexion, and 60 degrees of rotation 
bilaterally.  Tilting to the left side produced a very slight 
amount of tightness or pain; otherwise, there was no pain on 
motion.  The neurological evaluation was completely normal.  
The diagnosis was thoraco-lumbar muscular pain.  The examiner 
commented that he did not think that the veteran had any 
functional impairment, except for generalized weakness and 
generalized inattention.  He felt that the veteran's short 
left tibia-fibula caused the weakness in toe-raising 
exercises and toe-walking.  He added that the veteran's 
overall demeanor and attention span were due to some 
generalized problem and not necessarily to his spine problem.  
The examiner was quite sure that the veteran did not have any 
neurological complications of nerve root compression.  
Finally, he did not think the veteran had arthritic changes 
in the spine.    

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the applicability 
of a higher rating for the entire period in which the appeal 
has been pending. Id; Powell v. West, 13 Vet. App. 31, 35 
(1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a left shoulder 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

The veteran's thoraco-lumbosacral strain is currently 
evaluated as 10 percent disabling under Diagnostic Code 5295, 
lumbosacral strain.  38 C.F.R. § 4.71a.  Under this 
diagnostic code, a 10 percent evaluation is assignable with 
characteristic pain on motion.  A 20 percent evaluation may 
be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  

The Board acknowledges that the veteran's disability may also 
be evaluated under Diagnostic Code 5291, limitation of motion 
of the dorsal spine, or Code 5292, limitation of motion of 
the lumbar spine.  However, the record reflects consistent 
diagnoses of lumbar and thoracic strain, as well as 
symptomatology other than limited motion.  Accordingly, the 
Board finds that the veteran's disability is most 
appropriately evaluated under Diagnostic Code 5295.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

During the course of this claim, the veteran has undergone 
numerous examinations by the VA.  These examinations have 
demonstrated that, at most, the veteran has slight limitation 
of motion of the lumbar spine.  The August 1991 VA 
examination showed no limitation of motion.  The findings 
represented mild disability.  Although there is slight 
limitation of motion in the January 1993 VA examination, it 
is significant to point out that the examiner opined that the 
veteran was not in any great degree of pain.  Similarly, at 
the time of the February 1993 VA examination, there was 
slight limitation of motion on extension, and this was the 
only movement on which the veteran reported pain.  There was 
no evidence of atrophy.  

The more recent VA examination findings have remained 
consistent.  In December 1996, there was full range of 
motion.  Although the veteran reported some pain on motion, 
the examiner found no objective evidence of pain.  Similarly, 
the June 1997 and December 1999 VA examinations showed that 
the veteran had full range of motion, but he again reported 
some pain.  It is significant to observe that following the 
1997 examination, the examiner opined that there was no 
limitation of motion, and no painful motion.  He indicated 
that the veteran's subjective complaints were inconsistent 
with the actual findings on the examination.  Moreover, the 
December 1999 VA examiner concluded that there was no 
functional impairment resulting from the veteran's service-
connected thoraco-lumbosacral strain.

The evidence in support of the veteran's claims primarily 
consists of his statements regarding the severity of his back 
disability.  In contrast, the medical findings on examination 
are of greater probative value and fail to support the claim 
for an increased rating.  The Board has also considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would 
warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the VA examination findings fail to objectively 
demonstrate the presence of pain or weakness in the thoracic 
spine or lumbar spine.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant).  Therefore, a higher 
rating is not warranted under these provisions.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for thoraco-lumbosacral strain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5295.


ORDER

An increased rating for thoraco-lumbosacral strain is denied.



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

 

